Citation Nr: 1637518	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  07-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea syndrome.

2.  Entitlement to service connection for chronic respiratory problems to include allergic rhinitis, pharyngitis, coughing, sinusitis, and wheezing.

3.  Entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and husband


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981, December 1981 to January 2000, January 2000 to December 2000, and July 2003 to November 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing in October 2008 before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  The Veteran was advised by March 2011 letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal.  In addition, the Veteran was asked whether she wanted a Board hearing with a VLJ who could participate in deciding the appeal.  In September 2015 the Veteran indicated that she did not desire another Board hearing.  The case has been reassigned to the undersigned VLJ.

In February 2009, the Board denied service connection for sleep apnea syndrome, chronic respiratory problems, and hypertension.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims.  In August 2010, the Court remanded the claims for compliance with a Joint Motion for Remand.

April 2011 and November 2015 Board decisions remanded the claims for additional development.    

The issue of entitlement to service connection for hypertension, and chronic respiratory problems to include allergic rhinitis, pharyngitis, coughing, sinusitis, and wheezing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The Veteran's sleep apnea syndrome did not have its onset in service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea syndrome are not met. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 
	
In this case, notice requirements were met in a May 2005 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, including notice of what evidence she should provide, and what evidence VA would attempt to obtain.  The letter also provided notice of how disability ratings and effective dates would be determined.  

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  VA has obtained service treatment records and all identified post service treatment records.  The Veteran's statements in support of the claim are also of record.  After a careful review of all such statements, the Board has concluded that the Veteran has not identified any pertinent evidence that remains outstanding.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examination in February 2006, December 2007, and January 2016.  The Board finds the examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history and her lay assertions and current complaints, and the examiners provided supporting rationales for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

An April 2011 Board decision remanded the Veteran's claims for a hearing.  As previously noted, the Veteran was scheduled for a hearing but cancelled it. 
A November 2015 Board decision remanded the claim for a VA examination and for procurement of updated VA treatment records.  The Veteran was afforded the appropriate examination in January 2016 and additional VA treatment records were associated with the record.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran testified during a Travel Board hearing in October 2008, at which time the Veterans Law Judge (VLJ) explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor her representative has contended, and the evidence does not otherwise show that the VLJ failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles 

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection for certain chronic conditions may also be granted on a presumptive basis if this condition is manifested to a compensable degree within one year of separation from service.  38 C.F.R. 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or the applicable presumptive period, then a showing of continuity of symptomatology from the time of service until the present may serve as an alternative method of establishing the second and/or third element of a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The theory of continuity of symptomatology in service connection claims is limited to those disabilities explicitly recognized as "chronic" by regulation, such as hypertension.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a)  (2014).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that " '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis 
Sleep Apnea 

The Veteran contends that her sleep apnea is related to her service.  As noted above, the first element of service connection requires evidence of a present disability.  Here, a current diagnosis has been established.  The medical evidence of record shows that the Veteran has a diagnosis of sleep apnea.  See VA Treatment Records; January 2016 VA Examination.  Thus, the issue that remains disputed is whether or not the Veteran's sleep apnea is related to service.

The Veteran's service treatment records are silent for complaints, findings, diagnoses, or treatment for sleep apnea.   

At a February 2006 VA examination, the Veteran reported daytime tiredness and somnolence which she had experienced during the last two years almost every day.  She could still complete all usual tasks, including all of her activities of daily living.  She was not currently employed for other reasons.  She took vitamins and had been prescribed Effexor to help her stay awake during the day and Klonopin to help her sleep during the night but used these medications infrequently secondary to undesirable side effects.  The Veteran's husband reported that the Veteran snored badly and intermittently stopped breathing during the night.  She snored for many years and has not had a sleep study.  The diagnoses included sleep apnea and daytime somnolence secondary to the sleep apnea.  

At a December 2007 VA general medical examination the Veteran reported that her sleep apnea began in 2004.  It was noted that a sleep study was done in November 2007 and was awaiting the results.  She stated she did not feel rested in the morning and did not fall asleep during the day sometimes.  The diagnosis was sleep apnea.  VA treatment records noted a sleep consultation was completed and the Veteran was instructed to start a CPAP in December 2007.  

The January 2016 VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  The examiner reasoned that, "[T]he Veteran was diagnosed with mild sleep apnea in 2007.  I have reviewed the medical records but was unable to find a diagnosis of sleep apnea during her service, or of pathognomic symptoms which could likely cause sleep apnea."  

The Board finds the VA examiner's opinion adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for his opinion, and his opinion was based on an examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained her service treatment records and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.  

The Board has considered the Veteran's lay statements.  The Veteran reports that she did not have sleep apnea before entering active duty in 2003.  She reported that upon her return from active duty, her husband began complaining about her snoring.  Similarly, the Veteran's husband reported a worsening of his wife's symptoms upon her return from active duty.  See October 2008 Hearing Transcript.  Specifically, on VA examination in February 2006 and December 2007, the Veteran indicated the onset of her symptoms were post-service in 2004.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the Veteran and her husband are not competent to opine as to the etiology of the Veteran's sleep apnea because the question presented here is medically complex as sleep apnea may be due to many different causes therefore requiring medical expertise to resolve.  Thus, the specific medical issue in this case falls outside the realm of common knowledge of a lay person and the VA medical opinions are entitled to more probative weight.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011). 

In light of the foregoing evidence, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's sleep apnea is not related to service.  Accordingly, service connection for sleep apnea is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea syndrome is denied.  


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran reported that she had sinus problems at least as early as 1990.  See October 2008 Hearing Transcript.  The medical evidence of record indicates that the Veteran was first treated for sinus issues at least as early as 1974.  See Service Treatment Records.  The Veteran was treated for rhinitis in 2003 and 2004 and for pharyngitis in 2003.  In 2004, the Veteran reported problems with coughing and wheezing and was exposed to dust storms in service.  In January 2016, a VA examiner determined that the Veteran's respiratory problems were not caused by service.  However, the examiner did not render an opinion as to whether the Veteran had a preexisting respiratory condition that was aggravated by service.  As a result, a remand for an addendum opinion is necessary.   

Also, the January 2016 VA examiner opined that the Veteran's hypertension is less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that although the Veteran had episodes of elevated blood pressure during her service with a reading of 146/84, she had subsequent readings during the same testing that were 132/78 and 120/74 resting on March 1 and March 5, 2001 respectively.  She also had a reading of 134/91 on October 26, 2003.  However, the examiner was unable to find blood pressure readings during her service to make the diagnosis of hypertension on active duty.  In addition, medical evidence indicates that the Veteran was first prescribed hypertension medication in 2007.  The examiner further stated that while anxiety and PTSD have been associated with high blood pressure, a causative relationship of secondary hypertension as a result of the Veteran's service-connected PTSD has not been established.    

The Board finds that the 20016 VA opinion is inadequate to the extent that the examiner did not specifically address whether the Veteran's hypertension was aggravated by her service-connected PTSD.  An opinion that something "is not caused by or a result of" does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  Therefore, an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who drafted the January 2016 VA examination (or another appropriate examiner if unavailable) to obtain an addendum opinion answering the following questions:

(a)  Is it clear and unmistakable that the Veteran entered service from July 2003 to November 2003 with a pre-existing respiratory condition?  The examiner's attention is drawn to service treatment records that show the Veteran was first treated for sinus issues at least as early as 1974, and that the Veteran was treated for rhinitis in 2003 and 2004 and for pharyngitis in 2003.  

(b) If the Veteran clearly and unmistakably entered service with a pre-existing chronic respiratory condition, is it clear and unmistakable that the Veteran's pre-existing respiratory condition WAS NOT aggravated in service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service, or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Obtain an addendum opinion to the January 2016 VA examination regarding the nature and etiology of the Veteran's hypertension.  The file must be provided to and reviewed by the examiner.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was AGGRAVATED (i.e., permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected PTSD.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

All opinions should be supported by a clear rationale.

3.  After completing the action necessary to comply with the requests of this remand, readjudicate the claims.  If any benefit sought remains denied, issue a Supplemental SOC (SSOC) and provide the Veteran with the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMTIH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


